Citation Nr: 0617000	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  00-09 405A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from July 1982 to 
December 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In a February 1998 rating 
decision, the RO denied a claim for entitlement to service 
connection for sleep apnea as not well grounded. The veteran 
perfected an appeal as to this matter in December 1998.  The 
issue was re-adjudicated on the merits in an October 2001 
supplemental statement of the case.  

In a May 1999 rating decision the RO granted an increased 10 
percent disability evaluation for the residuals of a left 
ankle sprain.  The veteran subsequently perfected his appeal 
as to this matter.

The Board issued a decision in June 2005, that denied a 
rating in excess of 10 percent for residuals of left ankle 
sprain.  In addition, the Board remanded for procedural 
development the issue of service connection for sleep apnea.  
Remand to the RO was accomplished through the Appeals 
Management Center (AMC), in Washington, DC.  The development 
requested on remand was completed, and the case was returned 
to the Board for continuation of appellate review.  


FINDING OF FACT

There is no competent evidence that the veteran now has sleep 
apnea that is attributable to military service.  


CONCLUSION OF LAW

Sleep apnea was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Procedural Due Process, Preliminary Duties to Notify and 
Assist

VA has met the notice and duty to assist provisions of 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The letter from the 
RO, dated in July 2005, coupled with the Board's remand of 
June 2005, satisfied the duty to notify provisions.  The 
veteran has been accorded examinations for disability 
evaluation purposes, and there is no indication in the record 
that additional evidence relevant to the issue decided herein 
is available and not part of the claims file.  Consequently, 
the Board finds that VA has met the duties to notify and 
assist as to the issue decided herein.  

While the initial denial of this claim was in February 1998, 
the veteran was thereafter provided examinations and the 
claim was readjudicated after appropriate notice was 
furnished the veteran.  To the extent that VA has failed to 
fulfill any duty to notify or assist the veteran, the Board 
finds that error to be harmless.  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  

Legal Criteria

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein beyond its natural progression.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

Service connection may be granted for a disease initially 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).


Analysis

The veteran maintains that a surgical procedure, performed 
during service in June 1997, to correct sleep apnea, left him 
prone to colds, sore throat, and daily "reflex."  He 
asserts that these postoperative complications have persisted 
throughout the years since he completed military service.  He 
claims that his snoring, at first alleviated by the 
procedure, has recurred and is as loud as it was before 
surgery.  

Service medical records disclose that the veteran presented 
at clinics on multiple occasions for symptoms that included 
sore throat, nasal congestion, sputum production, and sinus 
discomfort.  The collection of presenting symptoms was 
variously attributed to upper respiratory infection, 
pharyngitis, viral syndrome, and sinusitis.  

Additionally, the veteran was evaluated at a clinic in 
February 1986, for a problem identified by his spouse as loud 
snoring.  He reportedly slept well and deeply and was not 
experiencing symptoms of upper respiratory infection.  The 
ear, nose and throat examination was normal.  In October 
1986, the veteran was evaluated for a problem of 
progressively louder snoring, with possible apneic episodes.  
The assessment was probable sleep apnea, by history.  

An essentially similar pattern of symptoms during sleep was 
described in a January 1988 treatment entry, and the 
assessment was possible sleep apnea syndrome.  The same 
symptom pattern led to the veteran's referral to the ear, 
nose and throat service in May 1990.  Following clinical 
inspection, the assessments were deviated nasal septum and 
allergic rhinitis.  

The veteran was referred to a pulmonary clinic in January 
1997 because of the report of his spouse that he was 
experiencing progressively louder snoring, accompanied by 
episodes of cessation of breathing and a "choking 
sensation."  The assessment was rule out obstructive sleep 
apnea.  A March 1997 sleep study, by polysomnography, showed 
a respiratory disturbance index of 5.  In April 1997, 
clinical inspection revealed a large tongue and enlarged 
tonsils, as well as deviation of the nasal septum.  The 
examiner doubted that the veteran's severe snoring was due to 
obstructive sleep apnea.  It was recommended that the veteran 
undergo a uvulopalatopharyngoplasty (UPPP).  

A June 1997 treatment entry indicates that the veteran was 
status post UPPP, and was doing well.  He reportedly was 
sleeping much better-his snoring was quieter.  He 
experienced only occasional nasopharyngeal reflux.  The 
assessment was normal postoperative course with good result 
as to sleeping and snoring.  

An April 1998 report from a VA sleep laboratory shows that 
the veteran underwent polysomnography.  The impression was 
primary snoring, with no evidence of significant sleep-
disordered breathing.  

A VA ear, nose and throat (ENT) examination was performed in 
March 1999.  The diagnoses were sleep apnea, previously 
documented, now status post UPPP, with persistent symptoms; 
and recurrent sinusitis, possibly secondary to nasal 
regurgitation of food, though on examination, the veteran had 
acute closure of the nasopharynx.  In an addendum notation, 
examiners mentioned the above-referenced polysomnography 
findings by VA.  The assessment was residual of mild 
subjective symptoms of nasal regurgitation.  

A review of the record discloses the veteran, as contended, 
did experience a problem with recurrent sore throat and cold 
symptoms during service, but service examiners attributed 
these manifestations to various upper respiratory conditions, 
not to sleep apnea.  Moreover, although the veteran did 
experience nasopharyngeal reflux during service, a problem he 
apparently identifies as "reflex," it should be noted that 
nasopharyngeal reflux was attributed to enlargement of the 
tonsils and to structural irregularities of the tongue and 
nasal septum, not to sleep apnea.  

The veteran's reported presenting symptoms of loud snoring, 
episodic cessation of breathing, and a "choking" sensation 
did, in fact, prompt some examiners to initially suspect 
obstructive sleep apnea.  However, subsequently, after he was 
evaluated in a sleep laboratory, and upon further physical 
examination of nose, tongue and tonsils, service department 
clinicians effectively ruled out sleep apnea as the cause of 
his complex of symptoms involving loud snoring and episodic 
cessation of breathing and a "choking" sensation.  The UPPP 
that was performed in service was to correct irregularities 
of the uvula, a structure in the throat, not, as contended, 
to treat sleep apnea.  

Another sleep study, performed by VA a few months after the 
veteran left military service, ruled out sleep apnea as the 
cause of the veteran's snoring.  The other claimed symptoms 
of disordered breathing, the alleged episodic cessation of 
breathing and "choking" sensation, were not documented 
during the sleep study.  

The Board is aware that the March 1999 VA ENT examiner listed 
an initial diagnosis of sleep apnea, previously documented, 
now status post UPPP, with persistent symptoms.  It should be 
noted that the examiner did not report claims file review 
and, rather, obtained a history of the veteran's respiratory 
condition based on the veteran's self-report of symptoms.  
Significantly, the veteran's history does not include 
reference to the sleep study performed by VA. 

The addendum note by the March 1999 VA ENT examiner indicates 
that the results of the VA sleep study had been brought to 
that clinician's attention.  Having been apprised of the 
sleep study, the examiner revised the diagnosis, and now 
attributed the veteran's subjective upper respiratory 
symptoms to nasal regurgitation, a phenomenon, that in this 
veteran's case, the examiner no longer identified as a 
persisting symptom of sleep apnea.  

Establishing service connection requires a finding of 
existence of a current disability and a determination of a 
relationship between the disability and an injury or disease 
incurred in service or some other manifestation of a 
disability during service.  See Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  Here, the evidence in its entirety does not 
establish that the veteran now has sleep apnea that is 
attributable to any event or occurrence of military service.

For the reasons discussed above, the claim for service 
connection for sleep apnea must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the appellant's claim, that 
doctrine is not applicable in the current appeal.  38 C.F.R. 
§ 3.102; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 


ORDER

Service connection for sleep apnea is denied.



____________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


